The facts of the case are not set forth in the statement made up by his Honor, and we are left to infer what they were from the special instructions asked by the defendant, and the charge to the jury.
From these we infer the defendant went hunting with a pistol in his pocket, or concealed about his person. If so he was clearly guilty of a violation of the statute.
(527)   There is no error in the refusal of the court to give the instructions asked; and while we think he laid down the law somewhat too broadly in his charge to the jury, yet so far as it applied to the supposed facts of the case, it was not erroneous.
No error.                                                Affirmed.
Cited: S. v. Erwin, 91 N.C. 549; S. v. Dixon, 114 N.C. 852; S. v. Simmons,143 N.C. 617; S. v. Woodlief, 172 N.C. 888; S. v. Mangum 187 N.C. 479. *Page 405